Citation Nr: 1718292	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, excluding a period of temporary total rating from May 16, 2011 to June 30, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1981 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and November 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the May 2010 rating decision granted entitlement to service connection for degenerative disc disease of the lumbar spine, and assigned a 40 percent rating effective from January 6, 2006 to July 16, 2008, and a 20 percent rating on and after July 17, 2008.  A subsequent January 2012 rating decision granted a temporary total rating for the Veteran's lumbar spine disability from May 16, 2011 to June 30, 2011.  In addition, a March 2016 rating decision later granted a 40 percent disability rating for his lumbar spine disability, effective from July 17, 2008.  With the exception of the temporary 100 percent rating, the assigned evaluation is less than the maximum available rating.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the May 2010 rating decision also granted entitlement to service connection for radiculopathy of the left lower extremity.  The Veteran submitted a January 2011 notice of disagreement for the initial assigned disability rating, and the RO furnished a statement of the case in January 2012.  However, the Veteran stated in his May 2012 VA Form 9 that he was only appealing his initial increased rating claim for degenerative disc disease of the lumbar spine.  In addition, the November 2014 rating decision denied the Veteran's service connection claim for radiculopathy of the right lower extremity.  The Veteran filed a notice of disagreement with this determination in March 2015.  However, a March 2016 rating decision later granted entitlement to service connection for this issue.  See Grantham v. Brown, 11 F.3d 1156, 1158 (Fed, Cir. 1997).  Thus, only the issues listed in the title page are currently before the Board.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that in December 2016, the Veteran submitted private treatment records dated from September 2016 to December 2016.  Although these records were not considered in the March 2016 supplemental statement of the case, the Veteran provided a waiver of the Agency of Original Jurisdiction's (AOJ's) initial consideration of this new evidence.  38 C.F.R. § 20.1304(c).

The issue of entitlement to SMC based on based on the need for regular aid and attendance or by reason of being housebound is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's degenerative disc disease of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  For the entirety of the appeal period, the Veteran's service connected disabilities render him unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, excluding a period of temporary total rating from May 16, 2011 to June 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.41, 4.1, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for degenerative disc disease of the lumbar spine.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records, his Social Security Administration (SSA) records, and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in April 2007, July 2008, December 2008, October 2009, June 2011, December 2011, and December 2015 in connection with the claim on appeal.  The Board finds that these examinations are adequate as they provided all the necessary information to rate the lumbar spine disability under the relevant diagnostic codes.
  
The Board acknowledges that the December 2015 VA examination to evaluate the Veteran's lumbar spine disability did not include joint testing for pain in passive motion.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 4.59 requires VA examinations of the joints to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  However, for the entire period on appeal, excluding a period of temporary total rating from May 16, 2011 to June 30, 2011, the Veteran has been assigned the maximum schedular rating for limitation of motion of the spine.  Thus, the holding in Correia does not apply in this case.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §  4.59 (finding that where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.
As noted above, the Veteran testified at videoconference hearing in December 2016 before the undersigned Veterans Law Judge.  During this hearing, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by her representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Entitlement to an Initial Disability Rating in Excess of 40 Percent for Degenerative Disc Disease of the Lumbar Spine, Excluding a Period of Temporary Total Rating from May 16, 2011 to June 30, 2011

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently assigned a 40 percent evaluation for his degenerative disc disease of the lumbar spine, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This disability rating is effective from January 6, 2006.  Diagnostic Code 5242 is based on degenerative arthritis of the spine.  This Diagnostic Code indicates that Diagnostic Code 5003 should also be considered.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.
Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.
Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

In May 2006, a record from Dr. E. reported that the Veteran had persistent left posterior leg pain, back pain, and right leg trouble.  In April 2006, Dr. E. noted that the Veteran was experiencing an increase in his pain level over the past few days.  His symptoms were worse with sitting, and his pain was exacerbated by his level of activity.  The Veteran reported having good, bad, and terrible days.  He obtained relieve by standing and ambulating.  The Veteran's low back pain radiated down his legs and into his feet.  The flexion and extension of the lumbar spine did not reveal any instability or spondylotic changes.

On July 18, 2006, the Veteran had several procedures performed on his lumbar spine, including L5-S1 posterior lumbar fusion, L5-S1 decompressive laminectomy, L5-S1 posterior lateral fusion, L5-S1 pedicle screw instrumentation, placement of interbody cage, and use of local bone allograft.  See July 2006 Spartanburg Regional Healthcare System.  By July 21, 2006, the discharge summary noted that he was up and ambulating with his lumbar spine brace with minimal difficulty.  The Veteran reported that his back and leg pain were significantly improved.  He was discharged to home in stable condition, and instructed to return in 7 to 10 days for staple removal.  The record also noted that he received different pain medications at discharge, including valium, Lyrica, and oxycodone.  In September 2006, a record from Dr. O. stated that the Veteran was doing extremely well postoperatively.  His lower extremities felt better, but he still experienced occasional spasms in his anterior thighs.  The Veteran was walking 1.5 miles a day, and increasing this distance on a weekly basis.  He was also taking narcotic medications twice a day, but he was tapering his use of this treatment.  The Veteran wore his lumbar spine brace at night to improve his comfort while sleeping.

In January 2007, Dr. B. stated that the Veteran was disabled and unable to do his job.  He noted that the Veteran had chronic back pain and was unable to stand for long periods each day.  He also had rods in his back that had shifted from side to side and caused a great deal of pain.  To be able to walk, the Veteran needed to wear a low back brace.  During the physical examination, the Veteran was able to stand on his tiptoes and heels with some difficulty.  No foot drop was present.  He was taking OxyContin and Lyrica for his lumbar spine pain.  Although he obtained some relief, the Veteran was not able to do much more than his activities of daily living.  The diagnoses were chronic pain and lumbar herniated nucleus pulposus with open reduction internal fixation (ORIF).

In February 2007, a treatment record from Dr. S. noted that the Veteran experienced spasms in his left lower extremity, particularly the hamstring.  He still wore a back brace and took pain medication, but he never received complete relief from pain. Dr. S. also noted that the Veteran had been unable to work.  The Veteran stated that he had not been chosen by employers after reporting his back pain.  The Veteran's stance, gait, and deep tendon reflexes were normal.  

In April 2007, the Veteran was provided with a VA examination to evaluate his lumbar spine.  The examiner stated that the Veteran was in no distress at rest.  His back showed evidence of a previous L5-S1 fusion with the presence of rods and screws.  The Veteran's disc 8 at L4-5 was felt to be decreased in height.  He did experience a moderate degree of pain when sitting and rising from the examination table.  Range of motion testing showed that he had 30 degrees of flexion, 20 degrees of extension, 10 degrees of lateral flexion bilaterally, and 5 degrees of rotation bilaterally.  All range of motion was accompanied by end-range pain, but there was no additional limitation upon repetitive use testing.  While there was no evidence of muscle spasm, he demonstrated minimal paraspinal tenderness bilaterally.  

The neurological examination showed that the Veteran had normal motor strength in his left leg, but the sensation was decreased.  Deep tendon reflexes were hypoactive (1+) at the left knee and absent at the left ankle.  The examiner observed that the Veteran's gait was moderately limited.  He limped on his right foot and had difficulty standing on a single foot and walking on his heels.  The Veteran stood on his tiptoes reasonably well.  The diagnosis was degenerative disc disease of the lumbar spine.

A June 2007 treatment record from Dr. E. stated that the Veteran had lumbar spine pain that traveled down to his buttock region.  He reported that the pain went away when he completed his daily exercise.  He still wore his lumbar spine brace, and it was recommended that he taper its use.  In July 2007, Dr. E. noted that the Veteran was participating in physical therapy, and he suffered from left leg spasms.  Regarding the Veteran's chronic back pain, Dr. E. stated that the Veteran needed to avoid repetitive lifting and should not lift more than 5 or 10 pounds.  In addition, he could not engage in stooping, squatting and bending, pushing, pulling, or twisting.  Prolonged sitting might also be problematic for the Veteran, but he could sit for as long as he tolerated.  In February 2008, Dr. E. noted that there had been slight improvement in the Veteran's problems.  His gait and station were intact upon examination, and his sensory examination was also normal.  

In an April 2008 letter, Dr. E. stated that the Veteran had progressive low back pain with lumbar radiculopathy, degenerative disc disease, and disc herniations.  He recommended that the Veteran not perform any heavy lifting, pushing, or pulling.  Dr. E. also noted that the Veteran had been unable to work due to his disc disease problem.  In light of the Veteran's progressive back pain and multiple back surgeries, Dr. E. opined that the Veteran was unable to seek out gainful employment and would be unable to sit or stand for more than 30 minutes without positional changes.  Dr. E. also stated that the Veteran was dependent on pain medication, and he often missed more than two days of work each month due to pain factors.  The Board notes that despite this statement, neither the Veteran's statements nor the other evidence of record suggests that the Veteran was working at the time of the April 2008 letter.

Another VA examination concerning the Veteran's lumbar spine was conducted in July 2008.  At this time, the Veteran still had constant low back pain, but now it was an 8 out of 10 in severity.  The pain occasionally radiated down his bilateral lower extremities and affected his ability to walk.  Aggravating factors included weather changes, lifting, bending, and prolonged standing and sitting.  The Veteran took oxycodone, nortriptyline, and gabapentin as needed for pain.  He also sometimes used a back brace.  Over the past 12 months, there had been no incapacitating episodes in which a physician prescribed bedrest.

Range of motion testing for the lumbar spine showed 50 degrees of flexion, 10 degrees of extension, 20 degrees of lateral flexion, and 35 degrees of rotation.  There was no additional limitation with repetitive use testing.  He had diffuse tenderness without spasm, and his strength testing was normal.  His sensation was intact, and his deep tendon reflexes were normal (2+).  The Veteran additionally had full muscle strength in all four extremities.  He also had a normal gait, and his sensation was intact.  The examiner stated that the Veteran was unable to work due to his back disability.  The Veteran denied that his activities of daily living were affected.  The diagnosis was degenerative disc disease of the lumbar spine.
The Veteran was afforded an additional VA examination related to his lumbar spine in December 2008.  The Veteran's lumbar spine symptoms included constant pain with walking that radiated down his left leg.  The examiner noted that the Veteran's walking was affected by the pain.  The Veteran wore a metal rather than a flexible back brace to the examination, and he had been instructed not to remove it by his doctor.  Thus, he was unable to undergo range of motion testing.  According to the examiner, the Veteran was unable to engage in any strenuous activities or lift any heavy items at the time of the examination.  The diagnosis was degenerative disc disease with herniated nucleus pulposus and left lower extremity radiculopathy.

In September 2009, a Spartanburg Neurological Institute record stated that the Veteran's lumbar spine surgery was a failed surgery as the Veteran had not experienced any change in his level of pain.  The Veteran still wore a back brace to help with his pain.

In February 2010, an additional VA examination related to the Veteran's lumbar spine was conducted.  The Veteran continued to have daily low back pain that radiated down his left leg.  His pain medication provided only a mild improvement in his symptoms.  There had been no incapacitating episodes in which a doctor prescribed bedrest over the past 12 months.  The examiner noted that primarily as a result of the Veteran's low back pain, he had not worked since 2003.  

During the examination, the lumbar spine had 60 degrees of flexion, 10 degrees of extension, 25 degrees of lateral flexion bilaterally, and 35 degrees of rotation bilaterally.  There was no additional limitation with repetitive use testing.  The Veteran still experienced mild diffuse tenderness to palpation.  His muscle strength was 5 out of 5 in all four extremities, and his deep tendon reflexes were normal.

There was no spasm during the examination, but the Veteran had mild diffuse tenderness to palpation.  The Veteran also had decreased sensation in his left lateral tibia and lateral foot region.  He was using a cane and back brace at the time of the examination.  However, his gait was normal.  The examiner stated that it was difficult for the Veteran to perform activities of daily living, but he could still manage them appropriately.  The diagnosis was degenerative disc disease of the lumbar spine.     

In March 2011, an Upstate Spine and Neurosurgery Center record noted that the onset of the Veteran's recent low back pain followed a December 2009 motor vehicle accident, and gradually worsened since that time.  The pain was moderate to severe.  The diagnoses at that time were lumbar degenerative disc disease, lumbar instability, and lumbar spondylosis.  The plan was to remove hardware at the L5-S1, and perform a L4-5 discectomy with L3-4-5 post-lateral fusion and instrumentation.  In May 2011, the Veteran underwent a L4-L5 postural interbody fusion, a L3-L4 lateral-bilateral fusion, a L3-L5 bilateral pedicle screw instrumentation, and a L4-L5 decompressive laminectomy foraminotomy.  Later this same month, a treatment record from Upstate Spine and Neurosurgery Center noted that some of the Veteran's symptoms, such as his right leg pain, were improved compared to those present before the operation.  

Following this record, a June 2011 VA examination was conducted to assess the Veteran's lumbar spine and radiculopathy.  In terms of his lumbar degenerative disc disease, the Veteran reported constant pain that was a 6 out of 10.  However, he also experienced daily flare ups during which his pain increased to a 9 out of 10.  He was only able to walk 100 yards before flare ups occurred.  The physical examination showed that the Veteran had an antalgic gait.  He used a cane as well as a back brace during the examination, and he reported using a walker at home.  The diagnosis was degenerative disc disease of the lumbar spine with moderate bilateral sensory radiculopathy of the lower extremities affecting the sciatic nerves.

In December 2011, the Veteran was experiencing moderate pain after his May 2011 operation.  He also reported a burning sensation in his left lower extremity.  He used analgesics and muscle relaxants to treat the pain.  His treatment also included a thoracic brace and outpatient physical therapy.  An examination of the lumbar spine revealed no paraspinous muscle spasm or radicular symptoms with movement of the lumbar spine.  The record stated that he had returned to full activity.  The Board notes that the Veteran disputes this finding and contends that he has never returned to full activity.

During a subsequent December 2011 VA examination concerning the Veteran's lumbar spine, the examiner noted that the Veteran still suffered from flare ups that created difficulty in his ability to shower, dress, and drive long distances.  Range of motion testing showed that the Veteran had 40 degrees of flexion with painful motion beginning at 10 degrees.  He also 20 degrees of extension; 25 degrees of lateral flexion bilaterally; and 25 degrees of lateral rotation bilaterally; his painful motion began at each of these endpoints.  There was no additional limitation with range of motion testing.  The examiner noted that the Veteran experienced functional loss that evidenced by less movement than normal and pain on movement.  The Veteran still used a cane on a regular basis.  Although the Veteran had localized tenderness of pain to palpation for the joints and/or soft tissue, there was no guarding or muscle spasm of the thoracolumbar spine.

Muscle strength and sensory testing produced normal results.  However, the Veteran had hypoactive reflexes in the left knee and ankle.  He also experienced moderate symptoms of constant pain and paresthesias and/or dysesthesias, and numbness in the left lower extremity.  The examiner noted that the Veteran had radiculopathy of the left lower extremity that involved the sciatic nerve.  No other neurologic abnormalities, such as bowel/bladder problems or pathologic reflexes, were present.  The examiner also determined that the Veteran intervertebral disc syndrome of the lumbar spine.  However, there had been no incapacitating episodes over the past 12 months due to the intervertebral disc syndrome.  The examiner additionally stated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  While the Veteran had scars related to his lumbar spine disability, they were not painful and/or unstable, or having a total area greater than 39 square centimeters (6 square inches).

The examiner stated that the Veteran's lumbar spine disability impacted his ability to work.  This conclusion was based on the Veteran's report that he had not worked since 2003 as his back pain made it difficult to perform standing and lifting functions.

In a July 2013 letter, Dr. B. reported that he had treated the Veteran for low back pain since September 2010.  He noted that the Veteran continued to suffer from low back pain as well as radiating leg pain that was most likely associated with his left lower extremity radiculopathy.  Dr. B. noted that the Veteran's pain and functional limitations persisted despite the fact that the Veteran had undergone several treatments, including physical therapy, a TENS (Transcutaneous Electrical Nerve Stimulation) unit, back brace, multiple injections and medications, and spinal cord stimulator trial.  Due to the Veteran's chronic pain, he continued to be restricted from excessive bending, twisting or stooping, lifting more than 20 pounds, and driving for more than 1 hour without a break.

In September 2013, the Veteran had a spinal cord stimulator implanted.  See January 2014 Orthopaedic Associates record.  In January 2014, an Orthopaedic Associates record stated that the spinal cord stimulator was working very well.

During a December 2015 VA examination concerning the Veteran's lumbar spine, the examiner stated that the Veteran reported having daily lower back pain and associated bilateral lower extremity pain.  He still took pain medication and used a spinal cord stimulator.  His pain was increased with prolonged standing, walking, stair climbing, and heavy lifting.  He also experienced flare ups that entailed increased pain depending on his activity level.  The Veteran regularly used a brace and cane as a normal mode of locomotion.

Upon range of motion testing, the Veteran had 10 degrees of flexion, 5 degrees of extension, 10 degrees of right lateral flexion, 5 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 5 degrees of left lateral rotation.  The abnormal range of motion itself contributed to a functional loss in that it affected the Veteran's posture and lower body activities of daily living.  The Veteran was unable to perform repetitive use testing due to pain exacerbation.  He also had localized tenderness of pain on palpation in the bilateral upper lumbar paraspinals.  In addition, the Veteran experienced muscle spasm resulting in an antalgic gait.  However, the examiner determined that the Veteran did not have ankylosis of the spine.  

Apart from the Veteran's radiculopathy of the bilateral lower extremities, he still had no other neurologic abnormalities or findings related to the lumbar spine, such as bowel/bladder problems or pathologic reflexes.  There had also been no episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.   The Veteran's related scars were still not painful or unstable, or having a total area equal to or greater than 39 square centimeters (6 square inches); and they were not located on the head, face, or neck.  They were instead located on the midline of the lumbar spine, measuring 15 centimeters in length by 0.25 centimeters in width.  The diagnoses were lumbar degenerative disc disease and lumbar radiculopathy.

The examiner opined that the Veteran's lumbar spine disability impacted his ability to work.  The examiner noted that the Veteran resigned from his factory job in 2003 due to the position's prolonged walking, standing, and rigorous schedule.  The Veteran reported that he would have been able to tolerate the job if he had been able to sit more frequently and take short breaks as needed to alleviate his back and lower extremity pain.

In a December 2016 private treatment record, the Veteran reported that he was still unable to work due to his difficulty with stooping, bending, and pulling.  The record noted that the Veteran had decreased mobility due to pain, and he had been told not to lift more than a gallon of milk.

During the December 2016 Board hearing, the Veteran testified that he still wore his back brace on a daily basis, and he used different versions of a cane both inside and outside of the home.  See December 2016 Board Hearing Transcript (Tr.), page 5-6.  He stated that he could only comfortable walk for 1/8 of a mile.  The Veteran indicated that the only days he had been confined to his bed as a result of his lumbar spine disability had been in conjunction with surgeries.  The Veteran added that there were times when he spent the majority of his day lying in bed or on the couch to relieve pain.  The Veteran stated that there were times his doctor had told him to remain in bed due to his back, but he did not often receive this advice, and the Veteran did not have a written record of prescribed bed rest.  See Tr., page 9.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's lumbar degenerative disc disease has not been productive of symptomatology to warrant an initial disability rating in excess of 40 percent.  As discussed above, the Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In order to warrant a rating in excess of 40 percent under these criteria, the Veteran's lumbar spine disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

However, the record reflects that the Veteran's disability is not manifested by unfavorable ankylosis or fixation of the spine.  The record instead shows that the Veteran retained limited range of motion in his spine throughout the appeal period.  Moreover, the December 2015 VA examiner reported that the Veteran did not have ankylosis of the spine.  The Board acknowledges that the Veteran was unable to perform any range of motion testing during the December 2008 VA examination as a result of his metal brace.  He was also prevented from completing repetitive range of motion testing during the December 2015 VA examination due to pain.  However, there is no indication from these records that the Veteran's spine was fixed in a position that was not neutral.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (32nd ed. 2012).  Unfavorable ankylosis is consolidation of a joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V.  Consequently, the Board does not find that these reports are comparable to a finding of unfavorable ankylosis of the entire thoracolumbar spine.  

The Board also notes that a higher rating is not warranted based on functional loss.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not applicable in this case as the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has also considered whether the Veteran would be entitled to a disability rating in excess of 40 percent under the rating criteria for evaluating intervertebral disc syndrome.  However, the evidence does not show that his lumbar spine disability was productive of incapacitating episodes totalling at least 6 weeks in a 12 month period for any portion of the appeal period.  The Board acknowledges the Veteran's December 2016 testimony that he was confined to his bed in connection with surgeries and told to stay in bed by his doctors at different times.  However, there is no indication from the Veteran's reports that he was told to remain in bed for a period totalling at least one week in a 12 month period to justify the minimum compensable rating under the criteria for intervertebral disc syndrome, let alone the 6 weeks required for a higher rating of 60 percent.  The Veteran only stated that these recommendations did not occur very often.  See Tr., page 9.  The Board also notes that the Veteran is already in receipt of a temporary 100 percent for the period following his May 2011 lumbar spine surgery.  For the remaining period on appeal, the record does not contain prescriptions for bed rest or other notations of incapacitating episodes, particularly incapacitating episodes having a total duration of at least 6 weeks in any 12 month period.  The July 2008, February 2010, December 2011, and December 2015 VA examiners also reported that there had been no such incapacitating episodes over the past 12 months.  In light of this evidence, the preponderance of the evidence is against finding entitlement to a rating in excess of 40 percent is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine under Diagnostic Code 5242.  However, a disability rating higher than 40 percent is not available under Diagnostic Code 5003.  In addition, the Veteran's 40 percent disability rating under Diagnostic Code 5242 contemplates the limitation of motion of his lumbar spine disability.  By its express terms, Diagnostic Code 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a diagnostic code related to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.14.  Accordingly, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  

The Board has further considered whether a separate evaluation for a neurological abnormality is warranted.  As set forth above, the RO has already awarded separate disability ratings for the Veteran's left lower extremity radiculopathy and right lower extremity radiculopathy.  These disability ratings are not currently on appeal.  In addition, neither the Veteran nor the other evidence of record suggests that he has any other objective neurologic abnormalities associated with his service-connected lumbar spine disability.  Both the December 2011 and the December 2015 VA examiners determined that there was no additional neurological impairment associated with the Veteran's lumbar spine disability, such as bowel/bladder problems or pathologic reflexes.  Thus, a separate disability rating on this basis is not warranted.  

The record also raises the issue of whether a separate evaluation is warranted for the scars associated with the Veteran's lumbar spine disability.  However, the Veteran is also already in receipt of a separate rating for scars as a residual of lumbar spine surgery.  This disability rating is similarly not on appeal.  As such, a separate rating for the Veteran's relevant scars is not appropriate in this case.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial disability rating in excess of 40 percent is appropriate for the Veteran's degenerative disc disease of the lumbar spine; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board notes that the Veteran's TDIU claim was raised in the context of his initial increased rating claim for degenerative disc disease of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's degenerative disc disease of the lumbar spine was initially assigned a 40 percent disability rating effective from January 6, 2006, the date of his service connection claim.  Thus, the appeal period begins on January 6, 2006.

From the beginning of the appeal period, the Veteran was in receipt of a 40 percent disability rating for degenerative disc disease of the lumbar spine, 20 percent for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, 10 percent for bilateral metatarsalgia, and 10 percent for postoperative right foot bunion and hallux valgus.  On and after March 8, 2012, the Veteran was also awarded a 20 percent rating for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.  The Veteran later received a noncompensable rating for residual scars due to bunionectomies of the right toe associated with postoperative right foot bunion and hallux valgus effective from August 9, 2013; and a noncompensable rating for residual scars of lumbar spine surgery effective from December 15, 2015.  In addition, he received a temporary total rating for postoperative right foot bunion and hallux valgus from September 20, 2007 to October 31, 2007; and a temporary total rating for degenerative disc disease of the lumbar spine from May 16, 2011 to June 30, 2011.  With the exception of the two periods of temporary total ratings, the Veteran's combined evaluation was 60 percent before it increased to 70 percent on March 8, 2012.

As such, the Veteran did not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) until March 8, 2012.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at 6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  The Board will consequently consider whether a TDIU is warranted for the entire period on appeal.

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See January 2013 Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran completed three years of college.  He also received training to be a first responder in his manufacturing plant, and completed a 24 hour course to be a hazmat specialist.  The Veteran reported that he last worked full time in September 2003, and became too disabled to work in October 2003.  He also indicated that he has not been employed since October 2004.  The Veteran's SSA records show that he worked as a maintenance technician for a cable television company from 1989 to 1995.   He then worked as a mixed room technician for a computer company from 1995 to 2003.  He also worked as a technician for a postal stamps printing company from June 2003 to October 2004.  Although the Veteran was terminated, the record reflects that he received long-term disability until April 2, 2006.  
In January 2007, a VA examination related to the Veteran's foot disabilities was conducted.  The Veteran reported suffering from constant right foot pain that was a 7 out of 10 in severity.  The pain had been present since service, and it had progressively worsened with time.  Standing and ambulating worsened the pain.  He treated his symptoms with over the counter anti-inflammatory medications.  The Veteran denied having any right foot swelling or redness, and he did not use any assistive devices.  The Veteran stated that he was disabled due to his back injury. Although he denied having flare ups or experiencing an impact in his activities of daily living, he reported that his ability to stand or walk for long periods was affected.  

The physical examination revealed that the Veteran had diffuse tenderness and restrictive motion in the first, second, and third toes of his right foot.  The examiner indicated that there was little to no flexion or extension in these toes.  His arches were normal, and his Achilles tendon was not painful to manipulation.  In addition, there was no weakness or instability.  The diagnoses were hallux valgus requiring bunionectomy and fusion; and crush injury to right foot requiring fusion of the second and third proximal interphalangeal joints.

In a subsequent January 2007 private treatment record, Dr. B. noted that the Veteran's right foot hurt constantly.  In March 2007, a VA treatment record noted that the Veteran would be given orthotics for his feet.  Later in May 2007, a VA treatment record stated that the Veteran's toe problems were causing increased pain and tenderness.  As a result, he elected to have an arthroplasty on the distal interphalangeal joint of the second right toe; and a partial matrixectomy on the right hallux nail.  A subsequent Mach 2008 VA treatment record stated that the Veteran had right foot surgery in September 2007, but he still had persistent right foot pain.

In a June 2008 statement, the Veteran reported that it was difficult to drive with his right foot.  As a result, he sometimes had to use his left foot or rely on cruise control.  The Board notes that the Veteran has been consistently described in the evidence of record as right-hand dominant.

During a subsequent July 2008 VA examination related to the Veteran's feet, he reported suffering from daily right foot pain that was 6 out of 10 in its intensity.  The severity of the pain was dependent on the Veteran's level of activity.  The Veteran still had diffuse tenderness and a decreased range of motion at the first three metatarsophalangeal joints.  He had painful motion during the examination, but no restricted motion, abnormal weightbearing, weakness, or instability.  

The Veteran later underwent an October 2009 VA examination evaluate his feet.  In addition to the previously reported right foot pain, the Veteran had occasional swelling of the bilateral feet.  The weather also aggravated his foot disability.  The Veteran reported that his foot disability affected his ability to stand and walk for long periods.  Foot inserts provided some improvement in his symptoms.  The Veteran's foot also benefited from his back pain medication.  The Veteran informed the examiner that he was considered disabled by the SSA mainly as a result of his back symptoms, but he indicated that his foot disability also contributed to his unemployment.  The results of the physical examination were consistent with those reported in the previous VA examinations. 

A subsequent April 2010 VA examination evaluated the Veteran's neurological functioning.  The examiner noted that the Veteran had normal muscle mass, tone, strength, station, and gait.  However, his left ankle jerk reflex was absent, and there was decreased primary sensation in the left S1 distribution.  While the Veteran used a cane to walk around, he reportedly walked fairly well most of the time.  In May 2010, a private treatment record stated that the Veteran was disabled secondary to his chronic right foot injury and back problems. 

In a June 2011 VA examination related to the Veteran's lumbar spine, the examiner also addressed his radiculopathy.  The Veteran had diminished motor functioning, touch, and deep tendon reflexes in the left lower extremity.  The examiner noted that the Veteran left lower extremity radiculopathy was of moderate severity.  The Veteran did not report an effect on his occupation, but he stated that certain activities of daily living, including sleeping, chores, dressing, bathing, and driving were affected by his lumbar spine disabilities.

In August 2012, an Orthopaedic Associates record stated that the Veteran's low back pain radiated into his right leg as well as his left leg.  In December 2012, a VA examination related to the Veteran's peripheral nerves was conducted.  Regarding the Veteran's radiculopathy of the bilateral lower extremities, he experienced symptoms of mild constant pain bilaterally; moderate intermittent pain bilaterally, moderate paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in the left lower extremity.  He had normal sensory responses and full muscle strength bilaterally.  His reflexes in the bilateral knees were also normal. However, his right ankle reflex was hypoactive, and his left ankle reflex was absent. The examiner stated that the Veteran's gait was normal.  Based on the examination, the examiner opined that the Veteran's peripheral nerve disabilities affected his ability to work.  The examiner pointed to the Veteran's report that he was not working as a result of pain in his low back, feet, and legs.  The examiner also highlighted the Veteran's assertion that his pain medication prevented him from working.

Later in August 2013, the Veteran underwent a VA examination to evaluate his radiculopathy, feet, and scars.  Regarding his radiculopathy disabilities, the examiner noted that the Veteran's experienced lower extremity symptoms of moderate constant pain bilaterally, mild intermittent pain bilaterally, as well as numbness and paresthesias and/or dysesthesias that was moderate on the right and mild on the left.  The muscle strength testing results were unchanged from previous examinations, except for the Veteran's knee extension, which was a 4 out of 5 (active movement against some resistance) bilaterally.  The Veteran's sensory examination was still normal, but his reflexes were absent in the bilateral knees and ankles.  The examiner determined that the Veteran had moderate incomplete paralysis of the sciatic nerve for the bilateral lower extremities.

The Veteran also reported having symptoms of pain and numbness in his feet.  He took Lyrica and used a cane on a constant basis.  The examiner stated that the Veteran's radiculopathy and foot disabilities did affect his ability to work. The examiner noted that the Veteran used to work in a factory job, and he was no longer able to wear steel toed boots.  However, the examiner stated that none of the Veteran's scars resulted in a limitation of function or impacted his ability work.
The Veteran underwent an additional VA examination related to his radiculopathy in August 2014.  The Veteran continued to suffer from back pain that radiated into his bilateral lower extremities.  At the time of the examination, the Veteran had symptoms in the bilateral lower extremities of mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran's muscle strength testing results were consistent with the ones noted in the August 2013 VA examination report, but he now had normal right knee extension strength.  His bilateral ankle reflexes were also normal.  The Veteran additionally had decreased sensation bilaterally in the lower leg/ankle and the foot/toes.  

The examiner observed that the Veteran had a slight gait due to back pain.  He used a cane on a regular, rather than a constant, basis.  In contrast to the previous examination, the August 2014 VA examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally.  The examiner sated that the Veteran's peripheral nerve disabilities impacted his ability to work due to his reported limitations of walking no more than 8/10 of a mile with a cane, sitting for no more than 15 minutes, and standing for only 15 to 20 minutes.  The examiner commented that the Veteran was able to drive and ambulate with a cane as needed.  
In a January 2015 statement, the Veteran stated that his limitation with standing and sitting made it impossible for him to find employment.  He additionally indicated that his medication side effects posed a safety risk in the workplace.  He reported that his ability to drive was also restricted by his lumbar spine disability.  In addition, his neo-stimulator implant device was affected by his surroundings.

A December 2015 VA examination of the peripheral nerves revealed symptoms of the bilateral lower extremities that were consistent with those documented in August 2014.  The Veteran had decreased sensation in the bilateral lower extremities, and hypoactive reflexes in the bilateral knees and ankles.  His muscle strength continued to be normal, and the Veteran's bilateral radiculopathy of the sciatic nerve was now described as moderate.  

In reviewing the evidence of record, the Board notes that the Veteran was awarded SSA disability benefits as a result of his lumbar spine disability.  See August 2008 SSA Disability Determination and Transmittal.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes probative evidence in support of the claim with VA for a TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The Veteran's reports from his SSA records indicated that his previous employment positions were related to production and manufacturing functions.  They required him to walk, stand, sit, stoop, kneel, and crouch in a work day.  He also reported lifting objects that weighed from 10 to 50 pounds.  The VA examination reports,   private doctor opinions, and the Veteran's statements reflect that he would either be unable to perform these tasks, or have difficulty doing so for any prolonged period as a result of his service-connected disabilities.  

The Board acknowledges the Veteran's report from the December 2015 VA examination that he might be able to tolerate employment that allowed him to sit more frequently and take short breaks as needed.  However, the December 2015 VA examiner did not suggest a type of substantially gainful occupation that the Veteran would be able to secure and follow in light of these requirements.  Although the Veteran completed a few years of college, his employment history indicates that he has only held positions working in manufacturing and production roles.  The Veteran repeatedly indicated during this period that prospective employers had not offered to accommodate symptoms associated with his service-connected disabilities.  Furthermore, there is no indication from the record that the Veteran received training that would be applicable to a different type of employment.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board also notes that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted for the entire appeal period.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, excluding a period of temporary total rating from May 16, 2011 to June 30, 2011, is denied.

Entitlement to a TDIU is granted.


REMAND

The Board notes that the Veteran was provided with an August 2014 VA examination related to his claim for SMC based on aid and attendance or housebound status.  The August 2014 VA examiner stated that the Veteran was able to perform all functions of self-care.  However, the Veteran testified at the December 2016 Board hearing that his lumbar spine disability created limitations in his ability to dress himself and maintain his hygiene.  See December 2016 Board Hearing Transcript, page 33.  In light of this discrepancy, the Board finds that the Veteran should be afforded another VA examination to determine whether he needs regular aid and attendance or is housebound.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Wm. Jennings Bryan Dorn VA Medical Center, dated since March 2016.

2.  After completing the preceding development, schedule the Veteran for a VA examination to determine whether he needs regular aid and attendance or is housebound.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The accompanying report should indicate that this has been accomplished.

Following examination, the VA examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a permanent need for regular aid and attendance due to his service-connected disabilities.  The examiner should opine whether, as a result of the service-connected disabilities, the Veteran requires assistance on a regular basis to:  dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  That is, all functional impairments caused by the service-connected disabilities should be set out.

The VA examiner should also comment as to whether it appears that the Veteran is housebound, due to his service-connected disorders.  The examiner should specifically determine whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.  A complete rationale is required for all opinions rendered.

3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


